Case 6:02-cr-00083-JCB-JDL Document 214 Filed 11/08/19 Page 1 of 1 PageID #: 1581




                                  No. 6:02-cr-00083-1

                              United States of America,
                                      Plaintiff,
                                         v.
                               Tommy Lynn Johnson,
                                     Defendant.

                             Before B ARKER , District Judge

                                       ORDER

                 Defendant’s motion for termination of his supervised
             release (Doc. 213) is denied. The President did not see fit to
             commute defendant’s term of supervised release when
             commuting his term of imprisonment, and the burden on
             defendant from supervised release on a low-risk caseload are
             not so severe that supervision should be terminated entirely.
             The court recognizes that defendant’s supervised release has
             proceeded without incident so far, which is commendable.


                                So ordered by the court on November 8, 2019.



                                               J. C AMPBELL B ARKER
                                             United States District Judge
